                                                       Case 20-12814-mkn        Doc 695     Entered 08/12/20 12:15:39        Page 1 of 8




                                                   1

                                                   2

                                                   3

                                                   4Entered on Docket
                                           August 12, 2020
                                       ___________________________________________________________________
                                          5

                                                   6
                                                        James Patrick Shea, Esq.                          Eugene J. Geekie, Jr., Esq. (Admitted Pro Hac
                                                   7    Nevada Bar No. 405                                Vice)
                                                        Bart K. Larsen, Esq.                              Illinois Bar No. 6195060
                                                   8    Nevada Bar No. 8538                               Michael L. Gesas, Esq. (Admitted Pro Hac Vice)
                                                        SHEA LARSEN                                       Illinois Bar No. 6186924
                                                   9    1731 Village Center Circle, Suite 150             SAUL EWING ARNSTEIN & LEHR
                                                        Las Vegas, Nevada 89134                           161 North Clark Street, Suite 4200
                                                  10    Telephone: (702) 471-7432                         Chicago, Illinois 60601
                                                        Email: jshea@shea.law                             Telephone: (312)876-7805
                                                  11             blarsen@shea.law                         Email: eugene.geekie@saul.com
          1731 Village Center Circle, Suite 150




                                                                                                                   michael.gesas@saul.com
                                                  12    Attorneys for SolarWorld Americas, Inc.
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                                                                          Attorneys for SolarWorld Americas, Inc.
                                                  13
                    (702) 471-7432




                                                  14

                                                  15                            UNITED STATES BANKRUPTCY COURT

                                                  16                                      DISTRICT OF NEVADA

                                                  17   In re:                                                   Case No. BK-20-12814-mkn
                                                  18            RED ROSE, INC.,                                 Jointly Administered with
                                                  19            ☐ Affects Beachhead Roofing and                 Case No. BK-S-20-12815-mkn
                                                                Supply, Inc.                                    Case No. BK-S-20-12816-mkn
                                                  20            ☐ Affects California Equipment Leasing          Case No. BK-S-20-12818-mkn
                                                                Association, Inc.                               Case No. BK-S-20-12819-mkn
                                                  21            ☐ Affects Fences 4 America, Inc.                Case No. BK-S-20-12820-mkn
                                                                ☐ Affects James Petersen Industries, Inc.       Case No. BK-S-20-12821-mkn
                                                  22            ☒ Affects PD Solar, Inc.                        Case No. BK-S-20-12822-mkn
                                                                ☐ Affects Petersen Roofing and Solar            Case No. BK-S-20-12823-mkn
                                                  23            LLC                                             Case No. BK-S-20-12824-mkn
                                                                ☒ Affects Petersen-Dean, Inc.                   Case No. BK-S-20-12825-mkn
                                                  24            ☐ Affects PetersenDean Hawaii LLC               Case No. BK-S-20-12826-mkn
                                                                ☐ Affects PetersenDean Roofing and Solar        Case No. BK-S-20-12827-mkn
                                                  25                                                            Case No. BK-S-20-12829-mkn
                                                                Systems, Inc.
                                                                ☐ Affects PetersenDean Texas, Inc.              Case No. BK-S-20-12831-mkn
                                                  26                                                            Case No. BK-S-20-12833-mkn
                                                                ☐ Affects Red Rose, Inc.
                                                  27            ☐ Affects Roofs 4 America, Inc.
                                                                ☐ Affects Solar 4 America, Inc.                 Chapter 11
                                                  28            ☐ Affects Sonoma Roofing Services, Inc.


                                                                                                Page 1 of 2
                                                       Case 20-12814-mkn        Doc 695      Entered 08/12/20 12:15:39       Page 2 of 8



                                                               ☐ Affects TD Venture Fund, LLC
                                                   1           ☐ Affects Tri-Valley Supply, Inc.
                                                   2           ☐ Affects All Debtors
                                                   3

                                                   4
                                                            ORDER APPROVING STIPULATION TO GRANT CREDITOR SOLARWORLD
                                                   5               AMERICAS, INC. RELIEF FROM THE AUTOMATIC STAY
                                                               The Court having considered the Stipulation to Grant Creditor SolarWorld Americas, Inc.
                                                   6
                                                       Relief from the Automatic Stay [ECF No. 693] (the “Stipulation”) entered into by and between
                                                   7
                                                       SolarWorld Americas, Inc. and Debtors Petersen-Dean, Inc. and PD Solar, Inc. and finding that the
                                                   8
                                                       relief requested in the Stipulation is appropriate and that good and sufficient cause exists to grant
                                                   9
                                                       such relief,
                                                  10
                                                               IT IS HEREBY ORDERED that the Stipulation attached hereto as Exhibit A is approved;
                                                  11
          1731 Village Center Circle, Suite 150




                                                               IT IS FURTHER ORDERED that this Court shall retain jurisdiction to hear and determine
                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                       all matters arising from the implementation of this Order; and
                                                  13
                    (702) 471-7432




                                                               IT IS FURTHER ORDERED that pursuant to Rule 4001(a)(3) of the Federal Rules of
                                                  14
                                                       Bankruptcy Procedure, the 14-day stay of this Order is waived, and it shall be effective immediately
                                                  15
                                                       upon entry.
                                                  16
                                                               IT IS SO ORDERED
                                                  17

                                                  18

                                                  19

                                                  20
                                                       Submitted by:
                                                  21

                                                  22   SHEA LARSEN
                                                       /s/ Bart K. Larsen, Esq.
                                                  23
                                                       Bart K. Larsen, Esq.
                                                  24   Nevada Bar No. 8538
                                                       1731 Village Center Circle, Suite 150
                                                  25   Las Vegas, Nevada 89134

                                                  26   Attorneys for SolarWorld Americas, Inc.

                                                  27

                                                  28

                                                                                               Page 2 of 2
Case 20-12814-mkn   Doc 695   Entered 08/12/20 12:15:39   Page 3 of 8




                                     EXHIBIT A
                                                       Case 20-12814-mkn        Doc 695
                                                                                    693      Entered 08/12/20 12:15:39
                                                                                                              10:49:39     Page 4
                                                                                                                                1 of 8
                                                                                                                                     5



                                                     James Patrick Shea, Esq.                           Eugene J. Geekie, Jr., Esq. (Admitted Pro Hac
                                                   1 Nevada Bar No. 405                                 Vice)
                                                     Bart K. Larsen, Esq.                               Illinois Bar No. 6195060
                                                   2 Nevada Bar No. 8538                                Michael L. Gesas, Esq. (Admitted Pro Hac Vice)
                                                     SHEA LARSEN                                        Illinois Bar No. 6186924
                                                   3 1731 Village Center Circle, Suite 150              SAUL EWING ARNSTEIN & LEHR
                                                     Las Vegas, Nevada 89134                            161 North Clark Street, Suite 4200
                                                   4 Telephone: (702) 471-7432                          Chicago, Illinois 60601
                                                     Email: jshea@shea.law                              Telephone: (312)876-7805
                                                   5          blarsen@shea.law                          Email: eugene.geekie@saul.com
                                                                                                                 michael.gesas@saul.com
                                                   6 Attorneys for SolarWorld Americas, Inc.
                                                                                                        Attorneys for SolarWorld Americas, Inc.
                                                   7

                                                   8
                                                                                UNITED STATES BANKRUPTCY COURT
                                                   9
                                                                                       DISTRICT OF NEVADA
                                                  10
                                                       In re:                                                 Case No. BK-20-12814-mkn
                                                  11
                                                                RED ROSE, INC.,                               Jointly Administered with
          1731 Village Center Circle, Suite 150




                                                  12
                                                                ☐ Affects Beachhead Roofing and
               Las Vegas, Nevada 89134




                                                                                                              Case No. BK-S-20-12815-mkn
SHEA LARSEN




                                                  13            Supply, Inc.                                  Case No. BK-S-20-12816-mkn
                    (702) 471-7432




                                                                ☐ Affects California Equipment Leasing        Case No. BK-S-20-12818-mkn
                                                  14            Association, Inc.                             Case No. BK-S-20-12819-mkn
                                                                ☐ Affects Fences 4 America, Inc.              Case No. BK-S-20-12820-mkn
                                                  15            ☐ Affects James Petersen Industries, Inc.     Case No. BK-S-20-12821-mkn
                                                                ☒ Affects PD Solar, Inc.                      Case No. BK-S-20-12822-mkn
                                                  16            ☐ Affects Petersen Roofing and Solar          Case No. BK-S-20-12823-mkn
                                                                LLC                                           Case No. BK-S-20-12824-mkn
                                                  17            ☒ Affects Petersen-Dean, Inc.                 Case No. BK-S-20-12825-mkn
                                                                ☐ Affects PetersenDean Hawaii LLC             Case No. BK-S-20-12826-mkn
                                                  18            ☐ Affects PetersenDean Roofing and Solar      Case No. BK-S-20-12827-mkn
                                                                Systems, Inc.                                 Case No. BK-S-20-12829-mkn
                                                  19            ☐ Affects PetersenDean Texas, Inc.            Case No. BK-S-20-12831-mkn
                                                                ☐ Affects Red Rose, Inc.                      Case No. BK-S-20-12833-mkn
                                                  20            ☐ Affects Roofs 4 America, Inc.
                                                                ☐ Affects Solar 4 America, Inc.               Chapter 11
                                                  21            ☐ Affects Sonoma Roofing Services, Inc.
                                                                ☐ Affects TD Venture Fund, LLC
                                                  22            ☐ Affects Tri-Valley Supply, Inc.
                                                  23            ☐ Affects All Debtors
                                                  24

                                                  25     STIPULATION TO GRANT CREDITOR SOLARWORLD AMERICAS, INC. RELIEF
                                                                            FROM THE AUTOMATIC STAY
                                                  26            SolarWorld Americas, Inc. (“SolarWorld”), by and through its undersigned counsel, and
                                                  27   Debtors Petersen-Dean, Inc. (“PDI”) and PD Solar, Inc. (“PDS” and together with PDI, “Debtors”),
                                                  28

                                                                                              Page 1 of 5
                                                       Case 20-12814-mkn         Doc 695
                                                                                     693      Entered 08/12/20 12:15:39
                                                                                                               10:49:39      Page 5
                                                                                                                                  2 of 8
                                                                                                                                       5




                                                   1   by and through their undersigned counsel, hereby enter into this Stipulation to Grant Creditor

                                                   2   SolarWorld Americas, Inc. Relief from the Automatic Stay (the “Stipulation”) and, after negotiating

                                                   3   in good faith, hereby represent and agree as follows:

                                                   4          A.      On June 8, 2017, SolarWorld filed a complaint against PDI and PDS in the United

                                                   5   States District Court, District of Oregon (the “Oregon Federal Case”) in which SolarWorld alleged

                                                   6   that PDS failed to pay SolarWorld $8,247,184.89 for solar panel products PDS purchased from

                                                   7   SolarWorld and subsequently sold to its customers. SolarWorld also alleged that PDI was liable to

                                                   8   SolarWorld under a Guaranty Agreement.

                                                   9          B.      PDI and PDS filed a motion in the Oregon Federal Case to compel arbitration and

                                                  10   dismiss the proceedings, and contemporaneously filed a demand for arbitration against SolarWorld.

                                                  11   Thereafter, the parties agreed to arbitrate their entire dispute before Federal Arbitration Inc.
          1731 Village Center Circle, Suite 150




                                                  12   (“FedArb”), with SolarWorld voluntarily dismissing the Oregon Federal Case and, on August 28,
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13   2017, filing an arbitration demand before FedArb, seeking substantially the same relief as in the
                    (702) 471-7432




                                                  14   Oregon Federal Case. PDS and PDI filed an answer and counterclaims against SolarWorld, denying

                                                  15   that they owed SolarWorld any sums and seeking damages in excess of $100 million from

                                                  16   SolarWorld for allegedly defective and hazardous products sold by SolarWorld.

                                                  17          C.      On December 7, 2017, PDI filed a complaint against SolarWorld in the circuit court

                                                  18   of Alameda County, California, seeking a ruling that it had no liability to SolarWorld. SolarWorld

                                                  19   removed PDI’s newly filed California state court case to the United States District Court for the

                                                  20   Northern District of California (the “District Court”) and moved to require PDI to arbitrate; PDI in

                                                  21   turn moved to remand the case to state court. On March 5, 2018, after briefing and a hearing on the

                                                  22   pending motions, District Court Judge William H. Orrick entered an order denying the remand

                                                  23   motion and ordering the parties to arbitrate their dispute.

                                                  24          D.      After more than a year of discovery and extensive motion practice, the parties

                                                  25   conducted a comprehensive four-day arbitration hearing before retired U.S. District Court Judge

                                                  26   Gary A. Feess in Palo Alto, California from September 23, 2019 through September 26, 2019.

                                                  27          E.      On January 27, 2020, Judge Feess issued a 78-page partial arbitration award (the

                                                  28   “Partial Final Award”) in which he found, among other things, that SolarWorld prevailed on its

                                                                                                Page 2 of 5
                                                       Case 20-12814-mkn         Doc 695
                                                                                     693     Entered 08/12/20 12:15:39
                                                                                                              10:49:39        Page 6
                                                                                                                                   3 of 8
                                                                                                                                        5




                                                   1   breach of contract claims against PDS in the amount of “$8,268,023.95 plus interest at the contract

                                                   2   rate through the date of this award” and that PDI had guaranteed payment of certain amounts PDS

                                                   3   owed to SolarWorld.

                                                   4             F.   On May 4, 2020, Judge Feess issued his final arbitration award (the “Final Award”),

                                                   5   which incorporated his prior Partial Final Award and found, among other things, that SolarWorld

                                                   6   was entitled to attorneys’ fees, costs, and pre-judgment interest on its successful breach of contract

                                                   7   claims against PDS and awarded a total judgment against PDS in the amount of $11,764,747.48.

                                                   8   Judge Feess also held in the Final Award that SolarWorld had prevailed on its guaranty claim against

                                                   9   PDI and that PDI owed SolarWorld $1,433,232.67 for PDS obligations that PDI had guaranteed.

                                                  10             G.   On May 5, 2020, SolarWorld filed its Petition to Confirm the Arbitration Award in

                                                  11   the California Federal Case, which PDI and PDS opposed. During a hearing on June 10, 2020, Judge
          1731 Village Center Circle, Suite 150




                                                  12   Orrick stated his intent to enter judgment confirming the Final Award. Prior to the entry of such
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13   judgment, however, PDI and PDS filed their chapter 11 bankruptcy petitions on June 11, 2020.
                    (702) 471-7432




                                                  14             H.   SolarWorld now seeks relief from the automatic stay for the purpose of obtaining a

                                                  15   judgment of the District Court confirming the Final Award.

                                                  16             NOW, THEREFORE, IT IS HEREBY AGREED AND STIPULATED THAT:

                                                  17             1.   The automatic stay imposed under section 362(a) of the Bankruptcy Code shall be

                                                  18   terminated, effective immediately upon the entry of an order approving this Stipulation, to permit

                                                  19   SolarWorld to take such actions as are necessary to seek and obtain a judgment of the District Court

                                                  20   confirming the Final Award.

                                                  21             2.   Following the entry by the District Court of a judgment confirming the Final Award,

                                                  22   SolarWorld shall take no action to enforce such judgment outside of this bankruptcy case without

                                                  23   first obtaining further relief from the automatic stay for so long as the automatic stay remains in

                                                  24   effect.

                                                  25             3.   Other than as stated herein, SolarWorld, PDS, and PDI reserve all of their respective

                                                  26   rights, claims, and defenses.

                                                  27             4.   This Court shall retain jurisdiction to interpret and enforce the provisions of this

                                                  28   Stipulation.

                                                                                               Page 3 of 5
                                                       Case 20-12814-mkn         Doc 695
                                                                                     693    Entered 08/12/20 12:15:39
                                                                                                             10:49:39        Page 7
                                                                                                                                  4 of 8
                                                                                                                                       5




                                                   1            5.    Pursuant to Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure, the 14-

                                                   2   day stay of this Stipulated Order is waived, and this Stipulated Order is effective immediately upon

                                                   3   entry.

                                                   4
                                                        Dated: August 12, 2020                          Dated: August 12, 2020
                                                   5
                                                        FOX ROTHSCHILD LLP                              SHEA LARSEN
                                                   6
                                                        /s/ Lynnel M. Reyes, Esq.                       /s/ Bart K. Larsen, Esq.
                                                   7    Brett A. Axelrod, Esq.                          James Patrick Shea, Esq.
                                                        Nevada Bar No. 5859                             Nevada Bar No. 405
                                                   8    Lynnel M. Reyes, Esq.                           Bart K. Larsen, Esq.
                                                        Nevada Bar No. 14604                            Nevada Bar No. 8538
                                                   9    1980 Festival Plaza Drive, Suite 700            1731 Village Center Circle, Suite 150
                                                        Las Vegas, Nevada 89135                         Las Vegas, Nevada 89134
                                                  10
                                                        Attorneys for Debtors                           SAUL EWING ARNSTEIN & LEHR LLP
                                                  11                                                    Eugene J. Geekie, Jr., Esq. (Admitted Pro Hac
          1731 Village Center Circle, Suite 150




                                                                                                        Vice)
                                                  12                                                    Illinois Bar No. 6195060
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                                                                        Michael L. Gesas, Esq. (Admitted Pro Hac Vice)
                                                  13
                    (702) 471-7432




                                                                                                        Illinois Bar No. 6186924
                                                                                                        161 North Clark Street, Suite 4200
                                                  14                                                    Chicago, IL 60601
                                                  15                                                    Counsel for SolarWorld Americas, Inc.
                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                               Page 4 of 5
                                                       Case 20-12814-mkn        Doc 695
                                                                                    693     Entered 08/12/20 12:15:39
                                                                                                             10:49:39        Page 8
                                                                                                                                  5 of 8
                                                                                                                                       5




                                                   1                                    CERTIFICATE OF SERVICE

                                                   2           I hereby certify that on August 12, 2020, I electronically transmitted the foregoing

                                                   3   STIPULATION TO GRANT CREDITOR SOLARWORLD AMERICAS, INC. RELIEF FROM

                                                   4   THE AUTOMATIC STAY to the Office of the Clerk of the Bankruptcy Court, using the CM/ECF

                                                   5   System, for filing and transmittal of a Notice of Electronic Filing to the CM/ECF registrants listed

                                                   6   for this matter.

                                                   7

                                                   8                                                By: /s/ Bart K. Larsen, Esq.

                                                   9

                                                  10

                                                  11
          1731 Village Center Circle, Suite 150




                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13
                    (702) 471-7432




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                              Page 5 of 5
